476 F.2d 996
UNITED STATES of America, Plaintiff and Appellee,v.George Winslow PEARSON, Jr., Defendant and Appellant.In re Sherman ELLISON.
No. 73-1280.
United States Court of Appeals,Ninth Circuit.
April 10, 1973.

1
Sherman Marshall Ellison, Beverly Hills, Cal., for defendant and appellant.


2
James L. Browning, Jr., U. S. Atty., San Francisco, Cal., for plaintiff and appellee.

ORDER ASSESSING PENALTY

3
Before CHAMBERS and KILKENNY, Circuit Judges, and KING,a District Judge.


4
For failure to prosecute the appeal with due diligence, Counsel Sherman Ellison is assessed a penalty of $100, in accordance with the provisions of Rule 46(c), Federal Rules of Appellate Procedure.  The said sum should be paid into the registry of the clerk of the District Court for the Northern District of California within 14 days from the filing of this order.



a
 The Honorable Samuel P. King, United States District Judge for the District of Hawaii, sitting by designation